EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Eiferman on July 19, 2022. 
The application has been amended as follows: 
Claim 1, line 5, “manipulations” is now --manipulations to the fixator--.
Claim 1, line 6, “manipulations” is now --manipulations to the fixator--.
Claim 5, line 4, “a swap end stage” is now --the swap end stage--.
Claim 7, line 2, remove the word “may”.
Claim 7, line 3, remove the word “may”.
Claim 8, line 7, “manipulations” is now --manipulations to the fixator--.
Claim 10, line 2, “manipulations” is now --manipulations to the fixator--.
Claim 11, line 2, “manipulations” is now --manipulations to the fixator--.
Claim 12, line 2, “manipulations” is now --manipulations to the fixator--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-270-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775